PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PETERSEN et al.
Application No. 15/955,294
Filed: 17 Apr 2018
For: STRESS MAP AND VEHICLE NAVIGATION ROUTE
Docket No. 2620-6.00
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed February 1, 2021.

The petition under 37 CFR 1.181 is GRANTED.

The instant application was held abandoned for failure to timely pay the issue fee in response to the Notice of Allowance mailed September 18, 2020.  This Notice set a statutory period for reply of three months.  No issue fee having been received, the application became abandoned on December 19, 2020.  The Office mailed a courtesy Notice of Abandonment on January 11, 2021.

A review of the application file reveals the presence of an Examiner-Initiated Interview Summary, mailed September 29, 2020, in which the Examiner indicated that a Notice of Allowance intended for a different case (15/859,194) was inadvertently mailed in the instant application.  In view thereof, it is obvious that the Notice of Abandonment was mailed in error, and the holding of abandonment is hereby withdrawn.

The application is being forwarded to Group Art Unit 3663 for consideration of the Amendment filed November 24, 2020.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions